OPINION — AG — (1)WHERE A PUBLIC BODY, AS DEFINED, CAUSE BIDS TO BE LET OR CONTRACTS TO BE ISSUED FOR PUBLIC WORKS CONSTRUCTION PROJECTS WITHOUT COMPLIANCE WITH THE PROVISIONS OF THE MINIMUM WAGES ON PUBLIC WORKS ACT, 40 Ohio St. 1971 196.1 [40-196.1] ET SEQ., THE COMMISSIONER OF LABOR IS EMPOWERED BY STATUTE; (A) THE MAKE DILIGENT INQUIRY AS TO VIOLATIONS OF THE ACT; (B) TO MAKE A COMPLIANT WITH APPROPRIATE PROSECUTORIAL AUTHORITIES FOR COMMENCEMENT OF CRIMINAL PENALITIES DESCRIBED IN THE ACT, AND (C) TO CONDUCT HEARINGS, MAKE FINDINGS AND ISSUE APPROPRIATE ORDERS TO REQUIRE COMPLIANCE WITH OR PROHIBIT VIOLATIONS OF THE ACT. (2) TO THE EXTENT THAT THE COMMISSIONER OF LABOR EMPLOYS HIS ADMINISTRATIVE POWERS AND REMEDIES TO ASSURE COMPLIANCE WITH THE ACT, THE CONDUCT OF ANY PROCEEDINGS SHALL COMPLY WITH ADMINISTRATIVE PROCEDURES ACT, 75 Ohio St. 1971 301 [75-301] ET SEQ., AS AMENDED. (3) UNDER EXTRAORDINARY CIRCUMSTANCES AND UPON A STRONG SHOWING THAT THE POWERS AND REMEDIES AFFORDED UNDER THE ADMINISTRATIVE PROCEDURES ACT ARE INSUFFICIENT OR INADEQUATE TO OBTAIN THE RELIEF REQUIRED TO PROTECT THE PUBLIC POLICY ESTABLISHED IN 40 Ohio St. 1971 196.1 [40-196.1] OF THE ACT, THE COMMISSIONER IS NOT PRECLUDED FROM SEEKING APPROPRIATE EQUITABLE RELIEF IN THE COURTS WITHOUT HAVING FIRST EMPLOYED THE REMEDIES AFFORDED HIM UNDER THE ADMINISTRATIVE PROCEDURES ACT. (MANVILLE T. BUFORD) CITE: 40 Ohio St. 1971 196.4 [40-196.4], 40 Ohio St. 1971 196.5 [40-196.5] [40-196.5], 40 Ohio St. 1971 196.6 [40-196.6] 40 Ohio St. 1971 196.7 [40-196.7],  40 Ohio St. 1971 196.11 [40-196.11] [40-196.11], 75 Ohio St. 1971 318 [75-318] (STATUTES AND REPORTS)